Perlin, C.J. Claimant, Donald S. Timmons, County Treasurer of Piatt County, Illinois, seeks recovery of $36,113.76 due claimant from Adlai E. Stevenson, III, Treasurer of the State of Illinois. There are no disputed questions of law or fact in the instant case. A stipulation submitted by the parties includes a report of the State Treasurer, which states in part: “Paragraph 7. The Piatt County Treasurer’s report for the month of June, 1967, dated July 6, 1967, lists inheritance tax and interest collected in the estate of Robert Allerton totaling Nine Hundred Two Thousand Eight Hundred Forty-four Dollars and Eight Cents ($902,844.08). In compliance with Section 394 of Chapter 120, Illinois Revised Statutes of 1965, the State Treasurer allowed County Treasurer’s fees in the above captioned estate in the amount of Thirty Six Thousand One Hundred Thirteen Dollars and Seventy-six Cents ($36,113.76). “Paragraph 8. The County Treasurer of Piatt County filed with the State Treasurer’s Office a petition for refund of fees in the amount of Thirty-Six Thousand One Hundred Thirteen Dollars and Seventy-six Cents ($36,113.76), inasmuch as he had not retained sufficient funds to cover his four (4) per cent County Treasurer’s fee from the deposits made June 22, 1966 in the Estate of Robert Allerton. “Paragraph 9. Said claim for refund was thereafter disallowed by the Attorney General, State of Illinois, by opinion letter dated July 19, 1967. Said opinion letter stated that the fees were not payable from the State Treasurer’s appropriation for refund of Overpaid Inheritance Tax, 75th General Assembly. On July 20, 1967, the County Treasurer of Piatt County was notified by letter from the State Treasurer’s Office that his petition for refund of fees had been disallowed by the Attorney General, giving reason that his fees were not payable from the appropriation for inheritance tax refund.” An amendment to the stipulation, which was filed in the Court of Claims on February 19, 1969, further provides : “That claimant and respondent agree that by reason of the Departmental Report, heretofore filed herein, claimant is entitled to recover from respondent the sum of $36,113.76, as such sum is lawfully due and owing to claimant, and retention by the State of Illinois would constitute unjust enrichment.” Claimant is hereby awarded the sum of $36,113.76.